Citation Nr: 1740766	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran appeared at a Board hearing.

In May 2016, the Board granted service connection for glaucoma.  At that time, the Board also reopened the Veteran's claim of entitlement to service connection for hypertension and remanded the claims on appeal for further development.


FINDINGS OF FACT

1.  The Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.

2.  The Veteran does not have ischemic heart disease.

3.  The Veteran's heart disease-currently diagnosed as left ventricular hypertrophy-is caused by his service-connected diabetes mellitus, type II, and hypertension.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension, as aggravated by service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria to establish service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria to establish service connection for heart disease-currently diagnosed as left ventricular hypertrophy-as associated with service-connected diabetes mellitus, type II and hypertension, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

In addition, veterans exposed to Agent Orange or other listed herbicides in service are presumed service-connected for certain conditions, including ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease and coronary bypass surgery.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam (Vietnam) or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

Hypertension

The Veteran contends that his hypertension is caused by his service, to include exposure to herbicide, and/or caused or aggravated by his service-connected diabetes.  In this regard, his spouse stated during the January 2016 Board hearing that the Veteran's hypertension is secondary to his diabetes or is affected by his exposure to herbicide during service.

The Veteran's service treatment records (STRs) do not contain a diagnosis of hypertension during service.  However, the Veteran is service connected for diabetes mellitus, type II, due to exposure to herbicide during his service in Vietnam.

The Veteran was first examined by VA in regard to service connection for hypertension in June 2003.  The examiner noted that the Veteran was diagnosed with hypertension around 1983 and that the Veteran's diabetes onset in 1985.  The examiner further noted that the Veteran's diabetes did not have onset until after his hypertension diagnosis.  However, the examiner did not offer an opinion as to whether the Veteran's hypertension was aggravated by his diabetes.

Thereafter, VA afforded the Veteran another examination in June 2010 and the examiner provided an addendum opinion later that month after he received results from an echocardiogram (EKG).  Based on the examination of the Veteran and the EKG, the examiner found that the Veteran's hypertension was equally likely as not caused or aggravated by his diabetes to an unknown extent.  The examiner explained that diabetes affects blood vessels and can cause increased resistance in the vessels.

Subsequently, the Veteran was examined by VA again in regard to this claim in January 2015.  The examiner explained that the Veteran's hypertension was not caused by diabetes because it was diagnosed prior to onset of his diabetes.  However, the examiner did not offer a finding as to aggravation of the Veteran's hypertension by diabetes.  Following the Board's May 2016 remand, the January 2015 VA examiner offered an addendum opinion in regard to this claim in November 2016.  However, she again did not offer a finding as to aggravation of the Veteran's hypertension by diabetes.

Upon further consideration, the Board finds that the June 2010 examiner opinion is sufficient to warrant a grant of service connection for hypertension.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  In this regard, the June 2010 examiner's addendum opinion found that it was equally as likely that as not that the Veteran's hypertension was aggravated by his diabetes.  Furthermore, the other examiners did not offer findings contrary to this conclusion.  Therefore, the Board finds that the Veteran's hypertension is aggravated by his service-connected diabetes and service connection is warranted on a secondary aggravation basis.

The Board notes that 38 C.F.R. § 3.310(b) contemplates a baseline to assess the severity of a nonservice-connected disability that is aggravated by a service-connected disability.  However, the Board determines that this is more akin to a downstream rating aspect of the claim that should be addressed in the first instance by the RO following implementation of this decision.

Heart Disease

The Veteran contends that he has a heart disease caused by exposure to herbicide during service and/or caused or aggravated by a service-connected disability.  In this regard, the Veteran filed a claim for service connection for ischemic heart disease in January 2010.  Thereafter, the Veteran reported in a January 2011 statement that he experiences squeezing and crushing pain in his chest and that doctors have told him he has heart problems.  Then, during the January 2016 Board hearing, the Veteran's spouse reported that the Veteran has not been diagnosed with ischemic heart disease, coronary artery disease, or myocardial infarction, but that the Veteran does experience heart problems like spasms.

The Veteran's STRs do not contain complaints or a diagnosis referable to a heart disability.  In addition, he denied experiencing pain or pressure in his chest and heart palpitations on his August 1968 separation examination.

The Veteran was first examined by VA in regard to this claim in June 2003.  However, the examiner noted that the examination of the Veteran's heart was normal and did not report the presence of any current diagnosis related to his heart.  

Thereafter, VA afforded the Veteran another examination in June 2010 and the examiner provided an addendum opinion later that month after he received results from an EKG.  The examiner did not diagnose the Veteran with ischemic heart disease, coronary artery disease, or myocardial infarction.  However, the examiner did diagnose the Veteran with left ventricular hypertrophy.  In addition, the examiner found that his left ventricular hypertrophy was secondary to his diabetes and hypertension.  The examiner explained that diabetes can cause blood vessels to become clogged which can in turn lead to hypertrophy of the heart muscle.

Subsequently, the Veteran was examined by VA in regard to this claim in May 2015.  The examiner diagnosed the Veteran with an atrial flutter but not find he presently had, or was diagnosed in the past with, ischemic heart disease, coronary artery disease, or myocardial infarction.  The examiner did not offer a finding as to the cause of his atrial flutter.  In addition, the examiner noted a past diagnosis of left ventricular hypertrophy and reported that it was most likely due to his hypertension.

Following the Board's May 2016 remand, the May 2015 VA examiner offered an addendum opinion in regard to this claim in November 2016.  The examiner reported that the Veteran's treatment records did not show evidence of myocardial ischemia or prior myocardial infarction.  She also reported that the Veteran's left ventricular hypertrophy is most likely due to his hypertension.  In addition, the examiner listed risk factors for atrial flutter and reported that this condition is not caused by exposure to herbicides.

With regard to the ischemic heart disease aspect of this claim, the Board finds that the Veteran does not have such disability.  In this regard, none of the examiners found that the Veteran has ischemic heart disease or was diagnosed with this condition during pendency of the claim.  Furthermore, the Veteran's spouse stated during the January 2016 Board hearing that the Veteran has not been diagnosed with this condition.  Thus, although the Veteran is presumed to have been exposed to herbicides such as Agent Orange, and ischemic heart disease is a "presumptive" disease, service connection cannot be granted for ischemic heart disease without sufficient evidence of that disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran has not been diagnosed with ischemic heart disease, upon further consideration, the Board finds that the evidence of record is sufficient to warrant a grant of service connection for a heart disease-currently diagnosed as left ventricular hypertrophy.  In this regard, the June 2010 examiner's addendum opinion reported that this condition was secondary to the Veteran's diabetes and hypertension.  Furthermore, the May 2015 VA examiner found that the Veteran's left ventricular hypertrophy was caused by his hypertension.  Based on the decision above, hypertension is now treated as if it is service connected.  Furthermore, left ventricular hypertrophy appears to be a type of heart disease or condition rather than merely a symptom without an underlying disease.  See www.mayoclinic.org/diseases-conditions/left-ventricular-hypertrophy (last visited in Sept. 2017).

Therefore, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his heart disease-currently diagnosed as left ventricular hypertrophy is caused by his service-connected diabetes and/or hypertension.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hypertension, as aggravated by service-connected diabetes mellitus, type II, is granted.

Service connection for ischemic heart disease is denied.

Service connection for heart disease-currently diagnosed as left ventricular hypertrophy-as associated with service-connected diabetes mellitus, type II, and hypertension, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


